—In this proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Kenneth Shorter, J.), entered on April 19, 1989, challenging a determination by respondents, dated May 11, 1988, which terminated petitioner’s employment upon a finding that she improperly issued forms to generate public assistance grants and then altered ledger cards to conceal their issuance, the petition is denied and dismissed, and the respondents’ determination unanimously confirmed, without costs.
We find that there is substantial evidence in the record to support the Commissioner’s determination sustaining the charges that petitioner interfered with the proper administration of public assistance, caused false information to be entered into official agency documents used to issue public assistance grants, and that petitioner’s actions caused the *635agency to issue public assistance benefits to persons not entitled to such assistance.
The record amply supports the sanction imposed in light of the use by petitioner of her position to develop a complex scheme which involved using unsuspecting employees to defraud the city of hundreds of thousands of dollars. (See, Matter of Pell v Board of Educ., 34 NY2d 222.) Concur—Kupferman, J. P., Ross, Ellerin, Wallach and Rubin, JJ.